.SMYTH, Chief Justice.
Bishop & Co. made application to have registered the mark “O-Such-A” as applied to biscuit. Opposition was filed under section 6 of the Trade-Mark Act (Comp. St. § 9491) by the National Biscuit Company, on the ground that the mark of the application was deceptively similar to the registered mark “Uneeda,” owned and used by the opposer and applied by it to biscuit. Testimony was taken for the purpose of showing that confusion would likely result in the public mind as to the origin of the goods bjr the use of the two marks on biscuit. The Examiner of Interferences dismissed the opposition, and the Commissioner affirmed his decision.
As already stated the contention of the appellant is that the mark of the applicant .is deceptively similar to that of the opposer. We do not think it is. The reasoning employed by us in National Biscuit Co. v. Pennsylvania Baking Co.,-App. D. C.-, 285 Fed. 1018, is applicable here. There is no need for repeating it.
Tbe decision of the Commissioner is affirmed.
Affirmed.